Citation Nr: 1446191	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1969 to July 1970. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in part, denied the Veteran's claim of entitlement to a TDIU.

On his VA Form 9, the Veteran requested a central office hearing.  A hearing was subsequently scheduled for him in December 2012.  However, in October 2012, the Veteran's representative notified the Board that the Veteran would not be appearing for his hearing.  Accordingly, the regulations consider the hearing request to have been withdrawn. 38 C.F.R. § 20.702 (2013).

The Board remanded the matter on appeal in January 2014 to the RO (via the Appeals Management Center (AMC)) for additional development. 

During the pendency of the last remand, the appeal was converted entirely to an electronic record on the Veterans Benefits Management System (VBMS) paperless processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU; and is service-connected for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling; bilateral hearing loss, currently evaluated as 10 percent disabling; and tinnitus, currently evaluated as 10 percent disabling.

The Board previously remanded the matter on appeal in order to provide the Veteran with a VA examination in conjunction with his claim.  The record shows that the Veteran was scheduled for a VA examination in February 2014, but the Veteran asked to cancel the examination because he had to attend to his wife who had recently undergone surgery.  In March 2014, the RO contacted the Veteran to ask him when he would be available to be reschedule for another VA examination, but the Veteran did not respond.  In May 2014, the Veteran submitted a statement requesting that he be rescheduled for another examination, but he stated that his availability was restricted because his wife had dialysis three days a week and he had no vehicle to travel to the VA medical center. 

In light of the need of a medical opinion in order to adjudicate the Veteran's claim, the Veteran's assertion that he was unavailable to attend the previous examination, and his desire to present for such a VA examination, the Board finds that the issue should be remanded once again in order to schedule the Veteran for a VA examination to determine whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Currently, the record contains the report of a December 2011 VA examination and the report of a January 2012 VA medical opinion report, but these reports contain are vastly divergent findings with respect to whether the Veteran's service-connected PTSD renders him unemployable.  Furthermore, neither of the reports addressed whether the other service-connected disabilities, alone or in conjunction, with PTSD affect the Veteran's employability.  In this regard, there is insufficient evidence of record to adjudicate the Veteran's claim for TDIU.  

On remand, if the Veteran is unable to attend another scheduled VA examination, then a VA medical opinion should be obtain that reconciles the conflicting findings contained in the December 2011 VA examination report and the January 2012 VA medical opinion report, as well as considers the impact of the Veteran's other service-connected disabilities on his employability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding whether the Veteran's service-connected disabilities render him unemployable.  In proffering an opinion, the examiner should review the claims file, and then offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, at least as likely as not (a 50 percent or greater probability) render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

If the Veteran is unable to attend the rescheduled VA examination, then arrange for the Veteran's claims folder to be reviewed by the appropriate VA examiner to provide a medical opinion report that addresses the questions position above.  

All opinions expressed should be accompanied by supporting rationale. In doing so, the VA examiner is also asked to reconcile the conflicting medical findings contained in the December 2011 VA examination report and the January 2012 VA medical opinion report. 

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



